Exhibit 10.25.4

THIRD AMENDMENT TO THE

HAWKER BEECHCRAFT SAVINGS AND INVESTMENT PLAN

This Third Amendment to the Hawker Beechcraft Savings and Investment Plan is
made this 18th day of December, 2009.

WHEREAS, Hawker Beechcraft Corporation (the “Company”) maintains the Hawker
Beechcraft Savings and Investment Plan (the “Plan”); and

WHEREAS, the Company has reserved the right to amend the Plan.

NOW, THEREFORE in consideration of the foregoing premises, the Plan is amended
to read as follows:

(1) Effective January 1, 2008, Section 4.05.H. of the Plan is amended in its
entirety to read as follows:

 

  H. Allocation of Earnings to Excess Elective Deferrals and Excess
Contributions. Excess Contributions and Excess Elective Deferrals shall be
adjusted for any income or loss through the end of the Plan Year. Income or loss
allocable to Excess Contributions and Excess Elective Deferrals may be
determined using any reasonable method, provided such method is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income or loss to
Participants’ accounts. Alternatively, the Plan Administrator may elect to use
the following safe-harbor method of allocating income or loss to Excess
Contributions and/or Excess Elective Deferrals, which amount shall be equal to
the income or loss allocable to the Participant’s elective-deferral account(s)
for the Plan Year multiplied by a fraction, the numerator of which is such
Participant’s Excess Contributions (or Excess Elective Deferrals, as applicable)
for the year and the denominator is the Participant’s account balance
attributable to Elective Deferrals without regard to any income or loss
occurring during such Plan Year.

(2) Effective January 1, 2008, Section 4.06.H. of the Plan is amended in its
entirety to read as follows:

 

  H.

Allocation of Earnings to Excess Aggregate Contributions. Excess Aggregate
Contributions shall be adjusted for any income or loss through the end of the
Plan Year. Income or loss allocable to Excess Aggregate Contributions may be
determined using any reasonable method, provided such method is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income or loss to
Participants’ accounts. Alternatively, the Plan Administrator may elect to use
the following safe-harbor method of allocating income or loss to Excess
Aggregate Contributions, which

 

-1-



--------------------------------------------------------------------------------

 

amount shall be equal to the income or loss allocable to the Participant’s
after-tax contribution accounts and Matching Account (and, if applicable,
qualified nonelective contribution account and before-tax contribution account)
for the Plan Year multiplied by a fraction, the numerator of which is such
Participant’s Excess Aggregate Contributions for the year and the denominator is
the Participant’s account balance(s) attributable to Contribution Percentage
Amounts without regard to any income or loss occurring during such Plan Year.

(3) Effective January 1, 2009, Section 5.02.E.2. is amended to include within an
Employee’s Section 415 Compensation any differential pay paid by the Employer to
the Employee during the Limitation Year.

(4) Effective January 1, 2009, Section 6.09 is amended to add the following new
subparagraph:

 

  D. 2009 Minimum Distributions. Notwithstanding the foregoing, a Participant or
Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Code Section 401(a)(9)(H) (“2009
RMDs”) and who would have satisfied that requirement by receiving distributions
that are either (1) equal to the 2009 RMDs, or (2) one or more payments in a
series of substantially equal distributions (that include the 2009 RMDs) made at
least annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancy) of the Participant and
the Participant’s Designated Beneficiary, or for a period of at least 10 years
(“Extended 2009 RMDs”), will not receive those distributions for 2009 unless the
Participant or Beneficiary chooses to receive such distributions. Participants
and Beneficiaries described in the preceding sentence will be given the
opportunity, upon request, to elect to receive the distributions described in
the preceding sentence. For purposes of Section 6.12 of the Plan, a direct
rollover will be offered only for distributions that otherwise would be eligible
rollover distributions without regard to Code Section 401(a)(9)(H).

(5) Effective January 1, 2007, the second sentence of the first paragraph of
Section 6.12 is amended in its entirety to read as follows:

The Administrative Committee will provide each Distributee, no less than 30 days
and no more than 180 days before the distribution is made, a written explanation
of the direct rollover rules of Code Section 401(a)(31).

(6) Effective January 1, 2009, Section 6.12.C. is amended to add the following
sentence at the end thereof:

Further, in the event of a deceased Participant, a designated beneficiary, as
defined by Code Section 401(a)(9)(E), who is not a surviving spouse of the

 

-2-



--------------------------------------------------------------------------------

Participant will be a Distributee with regard to a direct trustee-to-trustee
transfer to an individual retirement plan described in Code
Section 402(c)(8)(B)(i) or (ii) established for the purpose of receiving the
distribution.

(7) Effective January 1, 2008 (or as otherwise provided), Section 6.12.E. is
amended in its entirety to read as follows:

 

  E. Eligible Retirement Plan. An “Eligible Retirement Plan” is (i) an
individual retirement account described in Code Section 408(a); (ii) an
individual retirement annuity described in Code Section 408(b); (iii) a
qualified plan described in Code Section 401(a) that accepts rollover
contributions; (iv) an annuity plan described in Code Section 403(a); (v) an
eligible plan under Code Section 457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and that agrees to separately account for amounts
transferred into such plan from this Plan; (vi) an annuity contract described in
Code Section 403(b); or (vii) a Roth IRA described in Code Section 408A. This
definition of “Eligible Retirement Plan” also shall apply in the case of a
distribution to a surviving Spouse and in the case of a distribution to a Spouse
or former Spouse who is an alternate payee under a qualified domestic relations
order (as defined in Code Section 414(p)). Effective January 1, 2009, in the
case of a distribution to a designated beneficiary who is not a surviving
spouse, the term “Eligible Retirement Plan” means an individual retirement plan
described in Code Section 402(c)(8)(B)(i) or (ii).

(8) Effective January 1, 2007, the second paragraph of Section 6.12.F. is
amended in its entirety to read as follows:

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in section 408(a) or (b) of the Code or to a plan described in section 401(a),
403(a), or 403(b) of the Code that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

(9) Effective January 1, 2009 (or as otherwise provided), Section 12.21 is
amended in its entirety to read as follows:

Section 12.21. USERRA and Qualified Military Service. The provisions of this
Section incorporate rules applicable to Participants performing Qualified
Military Service or other service in the uniformed services.

 

  A. USERRA Rights Generally. The treatment of a Participant under the Plan with
respect to Qualified Military Service will be provided in accordance with
Section 414(u) of the Code.

 

-3-



--------------------------------------------------------------------------------

  B. Survivor Benefits. Effective for military deaths occurring on or after
January 1, 2007, if a Participant dies while performing Qualified Military
Service, the survivor(s) of the Participant are entitled to any additional
benefits (e.g., death benefit, accelerated vesting, etc.), other than benefit
accruals relating to the period of Qualified Military Service, that otherwise
would be provided under the Plan had the Participant resumed and then terminated
employment on account of death.

 

  C. Differential Pay. For purposes of applying any Code-based requirements to
this Plan, including, but not limited to, the limitations under Code Section 415
and any applicable nondiscrimination requirement, a Participant receiving a
Differential Wage Payment will be treated as an employee of the Employer making
the payment, and the Differential Wage Payment will be treated as “compensation”
of the Participant receiving the payment.

 

  D. Definitions. As used in this Section, the following terms have the
following meanings:

 

  1. “Qualified Military Service” means any service in the uniformed services
(as defined in chapter 43 of title 38, United States Code, as in effect on
December 12, 1994) by any individual if such individual is entitled to
reemployment rights under such chapter with respect to such service.

 

  2. “Differential Wage Payment” means any payment that (i) is made by an
Employer to a Participant with respect to any period during which the
Participant is performing service in the uniformed services (as defined in
chapter 43 of title 38, United States Code) while on active duty for a period of
more than 30 days, and (ii) represents all or a portion of the wages the
Participant would have received from the Employer if the Participant were
performing service for the Employer.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amendment to be executed as of
the date first set forth above.

 

HAWKER BEECHCRAFT CORPORATION By:  

/s/ James D. Knight

Name:  

James D. Knight

Title:  

Vice President and Controller

 

-5-